NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-3972
                                      ____________

                       BYRON OTTONIEL ARCHILA-LEMUS,

                                                       Petitioner

                                             v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,

                                                       Respondent
                                      ____________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A208-537-769)
                 Immigration Judge: Honorable Kuyomars Q. Golparvar
                                    ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 23, 2017

               Before: HARDIMAN, ROTH, and FISHER, Circuit Judges.

                             (Filed: August 17, 2017          )
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Byron Archila-Lemus petitions for review of an order of the Board of Immigration

Appeals (BIA) denying him withholding of removal and deferral of removal under the

Convention Against Torture (CAT). We will deny the petition.

                                             I

       A citizen of Guatemala, Archila-Lemus is a Jehovah’s Witness. While preaching

from home to home in early 2014, Archila-Lemus began providing religious instruction

to a young boy named Luis. At that time, Luis lived with his mother and his mother’s

boyfriend Rafael, who was a member of the Mara-18 gang. Sometime after they met,

Rafael told Archila-Lemus that he hated Jehovah’s Witnesses, and that he wanted to kill

all of them. Other Mara-18 members threatened Archila-Lemus’s wife and son.

       On August 8, 2015, after discovering Luis beaten and crying, Archila-Lemus

asked Luis’s mother if he could take Luis to his home. Rafael objected, warning Archila-

Lemus “not to get involved in their business if [he] didn’t want to [get] killed.” App. 242.

In spite of that warning, Archila-Lemus talked to Luis about moving in with Archila-

Lemus and his wife.

       Two days later, Archila-Lemus returned to Luis’s home to provide religious

instruction. During that visit, Luis’s mother asked Archila-Lemus what the Bible taught

about her sexual relationship with Rafael, who was married to another woman. Archila-

Lemus answered by quoting a verse explaining that adultery is a sin. When Luis’s mother

told Rafael what Archila-Lemus had said, Rafael became enraged. He assaulted Archila-
                                             2
Lemus, pulled a weapon, and threatened: “You get the hell out of here right now.

Otherwise, I’ll kill you. And make sure you take that other son [of] a bitch you love so

much,” (referring to Luis). App. 239. Luis’s mother then asked Archila-Lemus to take

Luis to his grandmother.

       A month later, Rafael appeared in the parking lot of Archila-Lemus’s church.

After Archila-Lemus sent his family into church, Rafael accosted him, saying “you son of

a bitch. You ruined my other home.” App. 246. He told Archila-Lemus that he hated him

and the Jehovah’s Witnesses. Rafael then informed Archila-Lemus that his biological

son—also a member of Mara-18—would kill Archila-Lemus on his behalf. After this

incident, Archila-Lemus again went to visit Luis’s mother, who warned him that filing a

police report would mark his entire family for death.

       About two days after the incident in the church parking lot, Archila-Lemus entered

the United States without inspection. He was quickly apprehended, however, and

removed under an expedited order of removal. After he was removed, Archila-Lemus

moved in with his brother in Guatemala City. Two months later, Archila-Lemus re-

entered the United States and was again arrested and referred to withholding-only

proceedings. While the Immigration Judge (IJ) found Archila-Lemus credible despite

“minor inconsistencies,” App. 16, he denied withholding of removal and CAT protection.

       As for the withholding claim, the IJ concluded that although Archila-Lemus’s faith

as a Jehovah’s Witness “was part of” the reason he was threatened, it was “tangential”

when compared to Archila-Lemus “continu[ing] to be involved in [Rafael’s] family”
                                             3
under circumstances “more akin to a disagreement.” App. 19. The IJ also dismissed the

CAT claim because Archila-Lemus: (1) had not claimed to be threatened by “government

actor[s]” and (2) never gave “the government an opportunity to provide any type of

protections” by filing a police report. App. 17. The IJ concluded that “if [Archila-Lemus]

returns and moves to a different city, such as Guatemala City, and has no contact with

Rafael or his family, the record does not reflect that he would have further persecution.”

App. 22. The IJ also noted that Archila-Lemus’s wife and youngest son already live in

Guatemala City.

       A one-member panel of the BIA affirmed the IJ’s decision on both claims in

reliance on the IJ’s reasoning. This appeal followed.

                                            II1

       We review the agency’s factual findings under the “substantial evidence”

standard, upholding any determination “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Lin-Zheng v. Att’y Gen., 557

F.3d 147, 155 (3d Cir. 2009) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).

“[W]hen the BIA defers to an IJ,” as here, “we must review the IJ’s decision as the final

agency decision.” Xie v. Ashcroft, 359 F.3d 239, 242 (3d Cir. 2004). To reverse the



       1
        The BIA had jurisdiction pursuant to 8 C.F.R. §§ 1003.1(b)(3) and 1240.15. We
have jurisdiction to review final orders of removal under 8 U.S.C. § 1252(a). Though
Archila-Lemus also challenges the validity of his prior expedited order of removal, we
have no jurisdiction to hear that claim. 8 U.S.C. § 1252(e)(2).

                                             4
agency’s factual finding, “we must find that the evidence not only supports that

conclusion, but compels it.” Elias-Zacarias, 502 U.S. at 481 n.1.

                                             III

                                              A

       We first consider Archila-Lemus’s withholding claim. Applicants for withholding

of removal under 8 U.S.C. § 1231(b)(3)(A) carry the burden to show it is “more likely

than not” they will face persecution if returned to their home country, “on account of

race, religion, nationality, membership in a particular social group, or political opinion.”

Toussaint v. Att’y Gen., 455 F.3d 409, 413 (3d Cir. 2006) (citation omitted). While

religion need not be the only reason for persecution, it must be “at least one central

reason for persecuting the applicant.” Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 685

n.6 (3d Cir. 2015) (citation omitted).

       Archila-Lemus claimed to be persecuted on account of his religion. And while

there is evidence in the record to support that claim, the record also indicates that

Archila-Lemus persistently injected himself into Rafael’s home life despite explicit

instructions to leave them alone. For that reason, the IJ concluded that Rafael’s problem

with Archila-Lemus was essentially a personal disagreement. The country conditions

evidence does not otherwise support Archila-Lemus’s claim. On this record, we cannot

say that Archila-Lemus has met his heavy burden of showing that the record before the

agency compels reversal of the IJ’s conclusion that Archila-Lemus’s faith was tangential

to the persecution he experienced.
                                              5
       The IJ also found that “the record does not reflect that [Archila-Lemus] would

have further persecution” if he relocated from his home to “a different city, such as

Guatemala City.” App. 22. This conclusion was supported by substantial evidence. The IJ

cited Archila-Lemus’s testimony that his family has lived in Guatemala City without

incident, and that his wife’s statement did not corroborate the claim that his family is in

hiding. While an IJ must determine that relocation is both safe and reasonable, “[i]n any

given case . . . only one of those questions may be at issue.” Gambashidze v. Ashcroft,

381 F.3d 187, 192 (3d Cir. 2004). While we agree that “his wife’s severely debilitated

health” could limit relocation options, Archila-Lemus Br. 50, he testified that she already

lives in Guatemala City. And the record does not suggest that Archila-Lemus

meaningfully argued before the IJ that relocation to Guatemala City might be

unreasonable. For these reasons, we are unpersuaded by the argument that the agency

erred when it held that Archila-Lemus is not entitled to withholding of removal.

                                               B

       Archila-Lemus’s CAT claim also fails. Applicants for CAT protection must show

that it is “more likely than not” they will face intentional and wrongful “severe physical

or mental pain or suffering . . . by or at the instigation of or with the consent or

acquiescence of a public official who has custody or physical control of the victim.”

Kamara v. Att’y Gen., 420 F.3d 202, 213 (3d Cir. 2005) (citations omitted).

       The IJ must “consider all relevant record evidence,” but “need not discuss every

piece of evidence mentioned.” Green v. Att’y Gen., 694 F.3d 503, 508–09 (3d Cir. 2012)
                                               6
(alterations and citation omitted). Though Archila-Lemus never sought police assistance,

he claims the IJ failed to consider his evidence of government “complicity” in Mara-18

activity, which showed that “fil[ing] futile police reports [would] further endanger”

Archila-Lemus and his family. Archila-Lemus Br. 53.

       Archila-Lemus is correct that the IJ did not discuss country condition reports in

the context of the CAT claim. But the IJ admitted the documents into evidence “in their

entirety,” App. 221, and noted elsewhere in his decision that he had reviewed “the

country reports and the country conditions,” App. 18. The IJ also recited testimony by

Archila-Lemus and his brother that the police would not protect Archila-Lemus,

suggesting he understood the concern.

       Furthermore, the reports offered by Archila-Lemus attest to active, albeit

ineffective, efforts by the Guatemalan government to combat gang violence. See, e.g.,

App. 132–34 (2013 Report for the Department of Justice) (discussing government

emphasis on “short-term law enforcement” to combat gangs and dismissals of police

following “investigation [of the] infiltration of organized crime in state institutions”).

Such efforts suggest the government is neither complicit in, nor willfully blind to, such

violence as a general matter. Accordingly, the agency’s denial of Archila-Lemus’s CAT

claim was not erroneous.

                                       *      *       *

       For the reasons stated, we will deny Archila-Lemus’s petition for review.


                                              7